DETAILED ACTION
Re Application number 16/870421, this action responds to the amended claims dated 04/28/2022.
At this point, claims 1-5, 7-11, and 13-17 have been amended.  Claims 1-18 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Examiner notes Applicant’s amended claims dated 04/28/2022.  In view of the amendments, Examiner’s rejection of claims 5, 11, and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is maintained.  The language “wherein the creating of the backup by the backup service having the filename including the version identifier is independent of any versioning for a backup performed by the hyperscaler” (e.g. claim 5, lines 1-3) is still indefinite, for 3 reasons.  First, it is unclear if “performed by the hyperscaler” refers to “a backup” or “any versioning”; in other words, it is unclear whether this means that the creating of the backup by the backup service is independent of a backup performed by the hyperscaler, or if the creating of the backup is merely independent of versioning performed by the hyperscaler.  Second, the language “any versioning for a backup performed by the hyperscaler” makes the limitation optional”, i.e. the hyperscalar need not be involved in any of these tasks.  Third, Applicant has not clearly defined “independent”; it is unclear whether it is intended to be one-way independence (i.e. the creating of the backup is not based on the versioning/backup of the hyperscaler, but the hyperscaler versioning/backup may be based on the creating of the backup by the backup service, or two-way independence (the backup by the backup service is not based on the hyperscaler, and the backup/versioning of the hyperscaler is not based on the backup by the backup service).  For all these reasons, the claim is indefinite.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al (US 10838912 B1) in view of Busick et al (US 2020/0127937 A1).

Re claim 1, Chopra discloses the following:
A system comprising: a memory storing processor-executable code; and a processor to execute the processor-executable code in order to cause the system to: (column 2, lines 37-65).  The computer-readable medium can be implemented as a memory storing instructions (executable code) which execute on a processor;
receive, by a backup service layer of a database service instance, a request to create a data backup (Fig. 2; col. 14, lines 14-19).  The system, which includes backup clients, a backup management server, and a backup application server program (any of which can be a backup service layer of a database service instance), can receive a request to perform (create) a data backup;
create, in response to the request and by the backup service, a backup (col. 15, lines 14-20).  In response to the request, the backup is performed by the backup management server and application backup server program (by the backup service);
backup having a filename including a version identifier (col. 8, line 44 to col. 9, line 6).  The backup contains metadata including a name (filename) and version (version identifier);
transmit the backup created by the backup service to a [component] to be stored in a cloud object storage of the [component] (Fig. 2).  The backups are transmitted to backup storage 215 (cloud object storage) for storage.
the filename of the backup being a key for the storage of the backup created by the backup service in the cloud object storage (col. 8, line 44 to col. 9, line 6).  The name (filename) is a key by which the backup in the cloud object storage can be accessed.

Chopra discloses a command to back up data to a cloud, but does not specifically disclose a hyperscaler.

Busick discloses to transmit the [data] to a hyperscaler to be stored in a cloud object storage of the hyperscaler, the filename […] being a key for the storage of the backup […] in the cloud object storage (¶ 18).  The storage operating system of the cloud storage file system (cloud object storage) stores storage objects (data) using a hyperscaler.  The storage objects are identified using a unique identifier (filename being a key).

It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention (AIA ) to modify the cloud object storage system of Chopra to utilize a hyperscaler, as in Busick, because it would be applying a known technique to improve a similar system in the same way.  Chopra discloses a cloud-based storage system.  Busick also discloses a cloud-based storage system, which has been improved in a similar way to the claimed invention, to utilize a hyperscaler.  It would have been obvious to modify the cloud based storage system of Chopra to utilize a hyperscaler, as in Busick, because it would yield the predictable improvement of allowing storage to be scaled based on demand, thus improving performance.
		
 	Re claim 2, Chopra and Busick disclose the system of claim 1, and Chopra further discloses that only a single instance of the backup is created by the backup service (Fig. 5, step 545).  Chopra does not explicitly require, nor does it mention, creating multiple instances of a given backup; accordingly, the backup created in step 545 can be considered “only ha single instance”.  While the steps of Fig. 5 may be repeated for future incremental backups, these would not be instances of the same backup.

	Re claim 4, Chopra and Busick disclose the system of claim 1, and Busick further discloses that the filename is unique to the backup created by the backup service (¶ 18).
	
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention (AIA ) to modify the cloud object storage system of Chopra to utilize unique names, as in Busick, because it would be applying a known technique to improve a similar system in the same way.  Chopra discloses a cloud-based storage system.  Busick also discloses a cloud-based storage system, which has been improved in a similar way to the claimed invention, to utilize unique names.  It would have been obvious to modify the cloud based storage system of Chopra to utilize unique names, as in Busick, because it would yield the predictable improvement of allowing each object to be uniquely identified, thus preventing confusion of objects.

	Re claim 5, Chopra and Busick disclose the system of claim 1, and Chopra further discloses that the creating of the backup by the backup service having the filename including the version identifier is independent of any versioning for a backup performed by the [component] (col. 8, line 44 to col. 9, line 6).  This limitation is indefinite, as noted above; Examiner interprets it to mean that the creation of the backup at the backup service is not based on either versioning, or a backup, which may or may not be performed by the hyperscaler.  As Chopra does not explicitly disclose a hyperscaler, it does not disclose performing versioning or a backup at a hyperscaler.

	Busick discloses a hyperscaler (¶ 18).  The storage operating system may run on a hyperscaler.  It does not disclose versioning, which is optional as claimed.

It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention (AIA ) to combine Chopra and Busick, for the reasons noted in claim 1 above.

Re claim 6, Chopra and Busick disclose the system of claim 1, and Chopra further discloses that the version identifier includes at least one of a timestamp, a unique identifier, and a combination thereof (col. 8, line 44 to col. 9, line 6).  The metadata, which represents a version of the file, includes a time and date (timestamp).

Re claims 7-8 and 10-12, Chopra and Busick disclose systems comprising memories storing computer-executable code of claims 1-2 and 4-6, respectively; accordingly, they also disclose methods implementing that computer-executable code, as in claims 7-8 and 10-12, respectively (see Chopra, col. 2, lines 37-45).

Re claims 13-14 and 16-18, Chopra and Busick disclose systems comprising memories storing computer-executable code, as in claims 1-2 and 4-6, respectively; accordingly, they also disclose computer-readable storage media storing instructions that implement that computer-executable code, as in claims 13-14 and 16-18, respectively (see Chopra, col. 2, lines 37-45).

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra in view of Busick, further in view of Herscu (US 2007/0256055 A1).

Re claim 3, Chopra and Busick disclose the system of claim 1, and while Chopra further discloses metadata including both a name (filename) and version, it does not specifically disclose appending the version to the filename.

Herscu discloses that the creating of the backup by the backup service includes appending the version identifier to the filename of the backup (¶ 61).  A version number (version identifier) is appended to a filename of a resource (backup).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the metadata of Chopra (combined with Busick) to append the version to the filename, as in Herscu, because Herscu suggests that doing so would improve the system by providing the means to prevent reconfiguration of resources and distinguish between reserved resource types (¶ 61).

Re claim 9, Chopra, Busick, and Herscu disclose a system comprising a memory storing computer-executable code, as in claim 3; accordingly, they also disclose a method implementing that computer-executable code, as in claim 9 (see Chopra, col. 2, lines 37-45).

Re claim 15, Chopra, Busick, and Herscu disclose a system comprising a memory storing computer-executable code, as in claim 3; accordingly, they also disclose a computer-readable storage medium storing instructions that implement that computer-executable code, as in claim 15 (see Chopra, col. 2, lines 37-45).

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1-18 filed 04/28/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.
As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING REJECTIONS UNDER 35 USC § 112(b)
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 
Re claims 5, 11, and 17, Applicant argues that the claim is no longer indefinite, as it has been amended. Applicant’s argument has been fully considered, but is not deemed persuasive.  Claims 5, 11, and 17 are still indefinite, for the reasons noted in Examiner’s rejection above.
ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 1, 7, and 13, Applicant argues that Chopra and Busick do not disclose to “create, in response to the request and by the backup service, a backup”.  More specifically, Applicant argues that Chopra “explicitly instructs a backup client to perform the backup of the determined level of backup”.  In other words, Applicant argues that the “backup service” must exclude the backup clients of Chopra.  In response, Applicant’s argument has been fully considered, but is not deemed persuasive.  Applicant has not explicitly limited “backup service” in such a way that would exclude the backup clients; accordingly, any component of the backup system which performs a service related to data backup may be considered part of the “backup service”; accordingly, if the backup clients actually perform backing up of data, then they can be interpreted as being part of a “backup service”, and they create a backup in response to a request to do so.

Applicant argues that the remaining claims are allowable as dependent upon one of claims 1, 7, and 13 above, respectively.  As this is the sole argument for allowability, Applicant is directed to Examiner’s rejections of claims 1, 7, and 13 above, respectively.
All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 04/28/2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Per the instant office action, claims 1-18 have received an action on the merits and are subject to a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132